Shientag, J.
(concurring). I agree that the verdict in favor of plaintiff Saul Strone, the driver of the passenger ear, was against the weight of the credible evidence; it clearly appears that he was at least partly to blame for the accident. I cannot however agree with the conclusion that the verdict of the jury was likewise against the weight of the credible evidence insofar as the other plaintiffs are concerned. However, as to all of the plaintiffs in the ease sharp issues of fact and of credibility were presented; that being so, I am *816decidedly of the opinion that the highly improper remarks of counsel for the plaintiff in the course of his summation were calculated to and might well have influenced the jury in reaching the verdicts they did. Under all the circumstances, therefore, the interest of justice requires that the verdict as to all of the plaintiffs be set aside and a new trial ordered, with costs to abide the event.
Dore, J. P., Van Voorhis and McCurn, JJ., concur in Per Curiam opinion; Shientag, J., concurs in result in opinion; Cohn, J., dissents in part and votes to reverse only as to plaintiff Saul Strone on the ground that the verdict, as to him, is against the weight of the credible evidence, and to affirm as to the other plaintiffs.
Judgment reversed and a new trial ordered, with costs to the appellants to abide the event.